DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-11 are pending and under consideration in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 8 do not appear to have a transitional phrase. Thus, it is unclear if the phrase following “by” in the claims are intended to be part of the preamble or the beginning of the body of the claims, i.e., the actual application steps to be performed. If the later, it is unclear if the methods are intended to be “open” (i.e., not excluding unrecited elements and steps) or “closed” (i.e., excluding unrecited elements and steps). Claims 2-5, 7, and 10 are subsequently rejected as they incorporate the claims 1 and 8 and do not rectify the issue.
For the purposes of examination below, because dependent claims 6, 7, and 11, which depend from either claim 1 or 8, recite the transitional phrase “comprising,” the methods of independent claims 1 and 8 (and dependent claims 2-5, 7, and 10) will be interpreted as having “open” language (i.e., not excluding unrecited elements/steps) with regards to the methods. 
Claims 6 and 7 contain the trademark/trade name ProGibb. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a gibberellic acid (GA3) plant growth regulator product and, accordingly, the identification/description is indefinite. 
For the purposes of examination below, ProGibb will be interpreted as gibberellic acid (GA3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramteke et al. (Ramteke) (J. Plant Physiol; published 2005).
Applicant claims a method of decreasing the maturation time of grape varieties as determined by hue by applying homobrassinolide.

With regards to Claim 1, Ramteke discloses a field trial to test the bioefficacy of homobrassinolide, which is known as a plant growth stimulate having unique growth promoting activity, and gibberellic acid (GA3) on the yield, quality, and storage life of Thompson seedless grapes (title; abstract; pg.179, col.1, para.1).
With regards to Claims 5 and 6, Ramteke exemplifies treatments of a combination of homobrassinolide and GA3 by spraying or dipping. The treatments were done at 2-3 mm berry size stage and again at the 5-6 mm berry size stage (abstract; pg.179, Table 1; pg.180, col.1, para.1). As evidenced by the instant Specification, between the about 3 mm berry stage and 6 mm berry stage is about 7 days (pg.5, ln.1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramteke et al. (Ramteke) (J. Plant Physiol; published 2005) and Mori (US 4,453,967; published June 12, 1984).
	Applicant’s claims are set forth above and incorporated herein.

	Applicant further claims a method of decreasing the maturation time of grapes as determined by hue by spraying a first application of homobrassinolide at a rate of between approximately 0.5 and 2 ppm active ingredient per acre.

With regards to Claim 1, Ramteke discloses a field trial to test the bioefficacy of homobrassinolide, which is known as a plant growth stimulate having unique growth promoting activity, and gibberellic acid (GA3) on the yield, quality, and storage life of Thompson seedless grapes (title; abstract; pg.179, col.1, para.1).
With regards to Claims 5, 6, 8, 10, and 11, Ramteke exemplifies treatments of a combination of homobrassinolide and GA3 by spraying or dipping. The treatments were done at 2-3 mm berry size stage and again at the 5-6 mm berry size stage (abstract; pg.179, Table 1; pg.180, col.1, para.1). As evidenced by the instant Specification, between the about 3 mm berry stage and 6 mm berry stage is about 7 days (pg.5, ln.1-2).
Ramteke discloses that it was found that the treatment of 2 ppm of a combination of homobrassinolide and N-(2-chloro-4-pyridyl)-N-phenyl urea (CPPU) + 35 ppm of GA3 at the 2-3 mm berry size stage and 1 ppm of homobrassinolide + 50 ppm GA3 at the 5-6 mm berry size stage was the best for producing export quality table grapes. Such a combination of treatments was found to have favorable effects on berry quality, bunch size, and stability (abstract). 
With regards to the method of application, Ramteke discloses that application by dipping consumes labor and time, but it is effective in covering entire bunch, whereas spraying is less time and labor consuming, but coverage may be a problem (pg.180, col.1, para.1).

Ramteke does not appear to explicitly disclose wherein the homobrassinolide is applied at a rate of between approximately 0.5 and 5 ppm active ingredient per acre. Mori is relied upon for this disclosure. The teachings of Mori as set forth herein below.

Mori discloses that homobrassinolide shows a notable plant growth promoting activity and is useful as a plant growth promoter. Homobrassinolide is known to be applied to grapes, and may be applied by spraying onto plants or soil. Homobrassinolide promotes the crops’ growth so that the cultivation period is shortened with improvement of the yield and quality of the crop plants (col.5, ln. 40-53 and 62-68). 
In general, the concentration of the homobrassinolide is preferably from 1 to 100 ppm (col.5, ln.56-58).
When desired, the homobrassinolide may be applied together with other growth promoters (col.6, ln.1-2).

With regards to the application rate of the homobrassinolide recited in Claims 2, 4, and 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. In the instant case, given the known effects of homobrassinolide on grapes (plant growth promoter), suitable application rate of homobrassinolide to individual clusters of grapes (Ramteke), and suitable concentrations of homobrassinolide in formulations for application to crops, such as grapes, to improve crop growth, yield, and quality (Mori), one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to engage in routine experimentation to determine the optimal or workable range of homobrassinolide application rate per acre based on the teachings of Ramteke and Mori and art recognized factors such as the amount of grape vines/clusters per acre, application method, and timing of application to arrive at the optimal grape quality, growth, and yield. For example, Ramteke discloses that spraying, while more effective in terms to the amount of time and labor it takes, may have coverage problem. Thus, if the composition comprising homobrassinolide is to be sprayed, a greater concentration of the homobrassinolide may be applied per acre to account for the coverage problem. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramteke et al. (Ramteke) (J. Plant Physiol; published 2005) and Mori (US 4,453,967; published June 12, 1984) as applied to claims 1, 2, 4-6, 8, 10, and 11, further in view of Hashim-Buckey (Cultural Practices for Scarlet Royal; published 2008).
	Applicant’s claims are set forth above and incorporated herein.

	Applicant further claims wherein said grapes are selected from the set consisting of Flame Seedless and Scarlet Royal.

	The teachigns of Ramteke and Mori and the motivation for their combination as they apply to Claims 1, 2, 4-6, 8, 10, and 11 are set forth above and incorporated herein.

	The combined teachings of Ramteke and Mori do not appear to explicitly disclose wherein the grapes are selected from the set consisting of Flame Seedless and Scarlet Royal. Hashim-Buckey is relied upon for this disclosure. The teachings of Hashim-Buckey are set forth herein below.

	Hashim-Buckey discloses that Scarlet Royal is a mid-season red seedless table grape, which ripens mid-to-late August, filling the harvest window between Flame Seedless and Crimson (pg.1, para.1)

	With regards to the specific type of grape as recited in Claims 3 and 9, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Ramteke and Mori with the teachings of Hashim-Buckey and apply the the method of the combined teachings of Ramteke and Mori to Scarlet Royal grapes. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of the homobrassinolide and GA3 combination disclosed by Ramteke, e.g., improved yield, quality, and storage life, to Scarlet Royal grapes as well, which is disclosed as a mid-season seedless table grape that fills the harvest window between Flame Seedless and Crimson. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Ramteke discloses that the combination of homobrassinolide and GA3 is known to be applied to seedless grapes.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramteke et al. (Ramteke) (J. Plant Physiol; published 2005) and Mori (US 4,453,967; published June 12, 1984) as applied to claims 1, 2, 4-6, 8, 10, and 11, further in view of Kaplan et al. (Kaplan) (Hort. Sci. (Prague); published 2017).
	Applicant’s claims are set forth above and incorporated herein.

	Applicant further claims the step of applying ProGibb approximately seven days after the application of homobrassinolide at  rate of 48.0 ppm active ingredient per acre.

The teachigns of Ramteke and Mori and the motivation for their combination as they apply to Claims 1, 2, 4-6, 8, 10, and 11 are set forth above and incorporated herein.
	The combined teachings of Ramteke and Mori do not appear to explicitly disclose wherein the ProGibb (gibberellic acid, GA3) applied approximately seven days after the application of homobrassinolide is applied at a rate of 48 ppm active ingredient per acre. Kaplan is relied upon for this disclosure. The teachings of Kaplan are set forth herein below.

	Kaplan discloses that gibberelic acid (GA3) increases productivity of seedless grap cultivars, promoting fruit growth and improving cluster architecture. Treatment efficiency relies on its timing, concentraiton of GA3 solution, and weather consideration following application. GA3 treatments, apart from improving yield and quality of parthenocarpic cultivars, has significant influence on grape berry hardness and elasticity of the skin. Grape berries treated with GA3 have been found to more resistant to cracks caused by rains, especially clsoe to harvest time (pg.196, col.1, para.2).

With regards to the application rate of the GA3 (ProGibb) recited in Claim 7, Ramteke discloses applying GA3 at various concentrations between 30 ppm and 50 ppm for the second treatment done at the 5-6 mm berry stage (i.e., about seven days after the first treatment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. In the instant case, given the known effects of GA3 on grapes disclosed by Kaplan and suitable application rates of GA3 to individual clusters of grapes to improve grape quality, bunch size, and storability (Ramteke), one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to engage in routine experimentation to determine the optimal or workable range of GA3 application rate per acre based on the disclosed range by Ramteke, the teachings of Ramteke and Kaplan of the effect of GA3 on grapes, and art recognized factors such as the amount of grape vines/clusters per acre, application method, and timing of application to arrive at the optimal grape quality, growth, and yield. For example, Ramteke discloses that spraying, while more effective in terms to the amount of time and labor it takes, may have coverage problem. Thus, if the composition comprising GA3 is to sprayed, a greater concentration of the GA3 may be applied per acre to account for the coverage problem. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
	Claims 1-11 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616